282 U.S. 819
51 S. Ct. 25
75 L. Ed. 732
FARBWERKE vormals MEISTER LUCIUS & BRUNING et al.,  etc., petitioners,v.CHEMICAL FOUNDATION, Inc., et al.  FARBWERKE vormals MEISTER LUCIUS & BRUNING, petitioner,  v.  E. I. DU PONT DE NEMOURS & CO. et al.  DEUTSCHE GOLD & SILBER SCHEIDE ANSTALT vormals  ROESSLER, petitioner,  v.  E. I. DU PONT DE NEMOURS & CO. et al.  BADISCHE-ANILIN & SODA-FABRIK, petitioner,  v.  E. I. DU PONT DE NEMOURS & CO. et al.  Walter O. WOODS, as Treasurer, etc., petitioner,  v.  The CHEMICAL FOUNDATION, Inc., et al.   Howard SUTHERLAND, as Alien Property Custodian,  petitioner,  v.  FARBWERKE vormals MEISTER LUCIUS & BRUNING et al.  Howard SUTHERLAND, as Alien Property Custodian,  petitioner,  v.  DEUTSCHE GOLD & SILBER SCHEIDE ANSTALT vormals  ROESSLER et al.  and  Howard SUTHERLAND, as Alien Property Custodian,  petitioner,  v.  BADISCHE ANILIN & SODA-FABRIK et al.
No. 179.
No. 180.
No. 181.
No. 182.
No. 271.
No. 272.
No. 273.
No. 274.
October 13, 1930

Messrs. Frederick H. Wood and Almuth C. Vandiver, both of New York City, for petitioners Farbwerke vormals and others.
The Attorney General, for petitioners Woods and Sutherland.
Mr. G. Carroll Todd, of Washington, D. C., for respondents.


1
Petitions for writs of certiorari to the United States Circuit Court of Appeals for the Third Circuit granted.